The plaintiff assumed the risks of his service of which he knew or which ordinary care would disclose to him. There is no evidence the defendants could have informed him of any fact material to his safety of which he was ignorant. Henderson v. Williams, 66 N.H. 405. The plaintiff was acquainted with the construction and operation of motor vehicles. He knew the construction and defects of this truck and was practised in its operation. The defect of the brakes he knew and also the grade and icy condition of the roadway to the garage. As to whether there was risk in attempting to run the car into the garage without using the chains provided to keep the wheels from slipping upon the ice his employers could have told him nothing he did not know. There is no evidence or presumption that they had information which he did not possess or any evidence tending to show they ought to have known he did not possess the knowledge as to truck operation which the defendants must have understood he possessed when they hired him. The only defect alleged in the car, the insufficiency of the brakes, does not appear to have been the cause of the accident. Whether it contributed in any degree or not the plaintiff knew all about this defect before he with Mooers attempted to run the truck, in the condition in which it was, up the icy grade into the garage.
There is no evidence of the defendants' negligence as the cause of the injury.
Exception overruled.
All concurred. *Page 213